Case: 19-40798      Document: 00515877227         Page: 1    Date Filed: 05/26/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        May 26, 2021
                                  No. 19-40798
                               Conference Calendar                     Lyle W. Cayce
                                                                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Robert Lee Vasquez,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 2:18-CR-1282-1


   Before Jones, Clement, and Haynes, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Robert Lee Vasquez has moved
   for leave to withdraw and has filed a brief in accordance with Anders v.
   California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
   Cir. 2011). The attorney stated that a copy was sent to Vasquez of the motion


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-40798     Document: 00515877227          Page: 2   Date Filed: 05/26/2021




                                   No. 19-40798


   which clearly reflected that it was a motion to withdraw because of a lack of
   valid appellate issues. The clerk’s office notified Vasquez as well. Vasquez
   filed numerous requests for extensions of time. Despite a year of grants of
   additional time, Vasquez has not filed a response. We have reviewed
   counsel’s brief and the relevant portions of the record reflected therein. We
   concur with counsel’s assessment that the appeal presents no nonfrivolous
   issue for appellate review. Accordingly, counsel’s motion for leave to
   withdraw is GRANTED, counsel is excused from further responsibilities
   herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                        2